Citation Nr: 1316147	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  08-39 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the reduction of the evaluation of the Veteran's service-connected aortic insufficiency secondary to bacterial endocarditis, from 60 percent to 30 percent, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson





INTRODUCTION

The Veteran had active service from May 1994 to July 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The appealed RO decision reduced the Veteran's disability evaluation for his aortic insufficiency from 60 percent to 30 percent, effective as of October 1, 2006.  

The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in November 2009.  A hearing transcript is of record.  

The Board remanded the claim in February 2010 for additional evidentiary development, and denied the claim in April 2012.  

The Veteran appealed the April 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Before the Court issued a decision, the Veteran and the VA Secretary filed a Joint Motion for Remand (Joint Motion).  The Joint Motion vacated the April 2012 Board denial and remanded the appeal to the Board for adjudication consistent with the Joint Motion instructions.  The Court granted the Joint Motion in September 2012.  

A review of the Virtual VA paperless claims processing system does not show any pertinent evidence that is not already associated with the claims folder.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The September 2012 Joint Motion instructed the Board to provide an adequate discussion as to whether the improvement on clinical examination actually reflected an improvement in the Veteran's ability to function under ordinary conditions of life and work.  After careful review, the Board finds that an updated VA examination and medical records request are necessary to comply with the Joint Motion.  Where a remand order of the Court or Board is not complied with, the Board itself errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The evidence currently available is old, and thus, not indicative of the Veteran's present functional capabilities.  The last VA examination took place in August 2005 and more recent medical records are not available.  Notably, the Veteran had been scheduled for VA examinations in January 2008 and September 2010, but failed to attend without showing good cause.  However, he was not issued a predetermination notice following his failure to attend either scheduled VA examination.  See 38 C.F.R. § 3.655(c).  The RO/AMC should request that the Veteran submit updated medical records and schedule another examination.  

The Board finds that an updated VA examination is necessary to adequately assess the Veteran's current functional impairment from endocarditis.  He must be informed of the consequences for failing to attend the VA examination without good cause.  In the event he fails to attend any examination without good cause, the procedures under 38 C.F.R. § 3.655(c) must be followed in adjudicating the claim.   

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any medical treatment since May 2006 for his service connected heart disability and furnish appropriate authorization for the release of private medical records.  

Take the necessary steps to obtain all records of VA treatment for these disabilities. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeal.

2.  After the above development has been accomplished and newly generated medical records are associated with the claims folder, schedule the Veteran for a VA cardiovascular examination to determine the nature and extent of his service-connected endocarditis.  Inform him of the consequences of failing to attend the VA examination without good cause under 38 C.F.R. § 3.655(c).  

The claims file, including a copy of this Remand and access to the Virtual VA efolder, should be made available to and reviewed by the examiner.  A notation should be made in the evaluation report that this review has taken place.

Following review of the claims folder, the examiner must interview the Veteran and conduct a clinical examination.  All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to properly calculate the Veteran's METs.  The examiner must address the following issues:

(a) The examiner should calculate the Veteran's METs based upon exercising testing.  

If a laboratory determination of METs by exercise
testing cannot be done for medical reasons, the examiner should explain the medical reasons which prevent such testing.  The examiner should then estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope.

(b) The examiner should discuss the presence or absence of any left ventricular dysfunction-including an ejection fraction (in percentage); the number of any episodes of acute congestive heart failure in the past year; and the presence or absence of chronic congestive heart failure.

(c) The examiner should determine whether cardiac hypertrophy or dilatation is present based on electrocardiogram, echocardiogram, or X-ray studies.  

(d) The examiner must describe all functional incapacity related to this disability, as well as the need for any current treatment or medication.  He or she is also requested to comment upon the impact of the Veteran's endocarditis upon his ability to maintain gainful employment.

(e) The examiner is asked to review relevant records and opine as to whether the Veteran's aortic insufficiency had improved in or around October 2006 and if so, whether this improvement reflected an improvement in his ability to function under ordinary conditions of life and work.  

A full and complete rationale for all opinions is required. 

The examiner is advised that the Veteran is competent to report his readily observable symptoms.  If any of his reports are rejected, the examiner must so state and explain why.  An absence of contemporaneous treatment, standing alone, cannot be a basis to reject the Veteran's report.  

If the examiner feels that any requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  If the Veteran misses a scheduled VA examination without showing good cause, issue a predetermination notice in accordance with 38 C.F.R. § 3.655(c) procedures for failure to report for VA examination in cases of a running award.  

4.  Following completion of the foregoing, review the claims file and ensure that all of the requested development has been completed.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

5. Then, readjudicate the issue of whether the reduction was proper.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


